PER CURIAM.
The judge of the Circuit Court (1-73 Fed. 1003) finds that the contract under consideration is fair to all concerned and one in all respects desirable for the receivers of the Empire Stale Power Company to undertake. In his judgment it is not disadvantageous to the bondholders or general creditors and is within the power of the court to authorize and the receivers to make. We are unable to say that Ibis is not, a correct view of the situation. Even if the contract were one that we would not approve, in the first instance, we think that a large discretion should be given to the receivers and the Circuit Court in the management of the property. It should be a very marked breach of discretion t.o justify our interference. We have examined the contract and tne objections made to it with care, and are satisfied that they are not well taken. The order in question should be affirmed.